DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

This application contains claims directed to more than one invention.  These inventions are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The first invention is as follows: 
(1) An unmanned aerial vehicle (UAV), described within Claims 16-23.
The second invention is as follows: 
(2) A system operable to create an image in the air, comprising at least two unmanned aerial vehicles (UAVs), described within Claims 24-30.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, Invention 1 and Invention 2 lack the same or corresponding special technical feature for the following reasons:  The system described by Invention 2 requires the special technical feature of creating an image using both a laser generator from at least one UAV and manipulating the laser beam made by the laser generator, by at least one (possibly separate) UAV, of at least two UAVs.  Invention 1 does not require two UAVs, nor does it require both generating a laser beam and manipulating that laser beam, and nor does it require image creation whatsoever.  This exclusive special technical feature only found within Invention 2 creates a search burden to the Examiner because a single UAV that can generate or manipulate a laser beam, without needing any image generation capabilities whatsoever (per Invention 1), would thus employ a completely different field of search than what would be necessary for Invention 2.  It should be further noted that the embellishments of dependent Claim 18 (requiring the UAV of Invention 1 to specifically be a drone), dependent Claim 20 (requiring the UAV of Invention 1 to specifically have the laser device be a laser diode), dependent Claim 21 (requiring the UAV of Invention 1 to specifically have the laser device be a laser absorber), dependent Claim 22 (requiring the UAV of Invention 1 to specifically have the laser device be a laser reflector), and dependent Claim 23 (requiring the UAV of Invention 1 to specifically have the laser device be a laser diffusor), each create further mutually exclusive characteristics between Invention 1 and Invention 2, since the UAVs of Invention 2 are not required to specifically be one or more drones, and/or the laser device/-s of Invention 2 is/are not required to ever be a laser diode, absorber, reflector, and/or diffusor.  
Applicant is required, in reply to this action, to elect an invention between Inventions 1 and 2 to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected invention, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of invention requirements, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the different inventions from which election is required are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional inventions which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, there are no generic claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 
A telephone call was made to Mr. Peter Malen, Jr. (801-533-9800) on 24 May 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000hrs and 1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663